Citation Nr: 1125232	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  09-13 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES


1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for lumbosacral strain with nerve involvement at L6-7 and, if so, whether service connection is warranted.  

2.  Entitlement to service connection for chronic neck pain with left upper extremity pain.  


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to November 1968.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta (Decatur), Georgia.  In that decision, the RO determined that new and material evidence had not been received to reopen previously denied claims of service connection for lumbosacral strain with nerve involvement at L6-7 and for chronic neck pain with left upper extremity pain.  

Preliminarily, the Board notes that the RO in a July 2003 decision, determined that new and material evidence had not been submitted to reopen a claim for service connection for the chronic neck pain with left upper extremity pain, since service connection was denied in December 1988.  However, in the rating decision dated in December 1988, the RO determined that new and material evidence had not been submitted to reopen a claim for service connection for a low back disability.  The RO also determined that the Veteran was not entitled to nonservice-connected pension benefits, and, in so doing, considered the Veteran's cervical spine disability.  There is nothing in this rating decision which could have reasonably informed the Veteran that the RO determined that a current chronic neck disorder was not incurred in service.  Moreover, the claims folder does not reflect that notice of the rating decision, with appellate rights, was provided to the Veteran and therefore the decision is not final.  In rating decisions of July 2003 and December 2003, the RO denied the Veteran's claim of service connection for neck and arm pain because new and material evidence had not been received to reopen the previously denied claim.  The basis of the denial was that there was evidence of an injury on the job in 1985 which contributed to the Veteran's current condition and there was no evidence linking the current disorder to service.  Notice of the decisions along with appellate rights were provided to the Veteran.  A notice of disagreement was not received within the subsequent one-year period.  However, a medical statement from S. Sciranka, M.D., dated in June 2004 was received at VA that same month.  He opined that the Veteran had pre-existing neck pain due to an auto accident that occurred prior to his military service and if he did experience acute injuries in such an accident then his condition could have been made worse due to military training.  This evidence constitutes new and material evidence, pursuant to 38 C.F.R. § 3.156(b), and it was received within one year of the July 2003 decision.  Accordingly, the July 2003 and December 2003 decisions are also not final and the claim is one for service connection.  

The reopened claim of service connection for lumbosacral strain with nerve involvement at L6-7 and service connection for chronic neck pain with left upper extremity pain are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a July 1969 decision, the Board denied service connection for a back disability.  

2.  In August 1988, the Veteran was informed that medical evidence to support his claim of service connection for a low back disability had not been received and therefore no further action would be taken on his claim.  He was informed that he could reopen the claim by sending in the requested evidence before June 20, 1989.  The Veteran submitted additional evidence in October 1988.

3.  In a rating decision dated in December 1988, the RO determined that new and material evidence had not been submitted to reopen a claim for service connection for a low back disability.  The claims folder does not reflect that notice of the rating decision, with appellate rights, was provided to the Veteran and therefore the decision is not final.  

4.  In rating decisions of July 2003 and December 2003, the RO denied the Veteran's claims of service connection for lumbosacral strain because new and material evidence had not been received to reopen the previously denied claim.  Notice of the decisions along with appellate rights were provided to the Veteran.  A notice of disagreement was not received within the subsequent one-year period following each of these decision, and they became final.  

5.  In August 2004, the RO denied the Veteran's claim of service connection for lumbosacral strain because new and material evidence had not been received to reopen the previously denied claim.  Notice of the decision along with appellate rights were provided to the Veteran.  A notice of disagreement was not received within the subsequent one-year period and it became final.  

6.  Evidence submitted since the RO's August 2004 rating decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim of service connection for lumbosacral strain with nerve involvement at L6-7, and therefore raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

1.  The Board's July 1969 decision is final.  38 U.S.C.A. § 7104 (West 2002).  

2.  The RO's July 2003, December 2003 and August 2004 rating decisions are final.  38 U.S.C.A. § 7104 (West 2002).  

3.  New and material evidence has been received since the RO's August 2004 rating decision which denied service connection for service connection for lumbosacral strain with nerve involvement at L6-7; thus, the claim is reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Given the favorable nature of the Board's decision on the issue of whether new and material evidence has been received to reopen the previously denied claim of service connection for lumbosacral strain with nerve involvement at C6-7, there is no prejudice to the appellant, regardless of whether VA has satisfied its duties of notification and assistance with respect to reopening previously denied claim.  In other words, despite any defect in the notice provided to the Veteran regarding new and material evidence, the matter is subsequently reopened by the Board; thus, any defect in this regard results in harmless error.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

In a July 1969 decision, the Board denied service connection for a back disability.  The basis of the denial was that the Veteran had a preexisting back injury that was not permanently aggravated during service, and, there was no showing of any injury during service or organic findings on examination to support the Veteran's complaints of back pain in service.  In August 1988, the Veteran was informed that medical evidence to support his claim of service connection for a low back disability had not been received and therefore no further action would be taken on his claim.  He was informed that he could reopen the claim by sending in the requested evidence before June 20, 1989.  The Veteran submitted additional evidence in October 1988.

In a rating decision dated in December 1988, the RO determined that new and material evidence had not been submitted to reopen a claim for service connection for a low back disability.  The claims folder does not reflect that notice of the rating decision, with appellate rights, was provided to the Veteran and therefore the decision is not final.  

However, the RO thereafter declined to reopen the claim for a low back disorder in rating decisions of July 2003, December 2003 and August 2004.  The veteran was notified of the decisions and provided appellate rights, however, he did not file a notice of disagreement with respect to any of the determinations.  Accordingly, the decisions are final.  It is also noted that new and material evidence was not received within one year of the August 2004 determination.  While the Veteran did resubmit a copy of a May 2004 statement from C. Edwards, M.D., this statement was previously submitted and had already been considered in the August 2004 determination.  

Currently, the appellant contends that regardless of any intervening injury since service, he suffered injury to his back during service which has continued to the present day.  

Additional evidence has been added to the record, including a memorandum with a medical opinion provided by the Veteran's private doctor dated in November 2008.  This memo links the Veteran's current back disability to service.  Additionally, recently added VA treatment records show a possible correlation between the Veteran's current disabilities of the back and service.  

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a).  When "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2009).

In order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

In reaching a determination on whether the claim should be reopened, the reason for the prior denial should be considered.  In essence, at the time of the prior Board denial in 1969, the Board determined that any preexisting back disability was not aggravated in service, and, that the veteran's complaints of back pain in service could not be attributed to any objective back disability.  

At the time of the August 2004 decision, the RO determined that new and material evidence had not been presented to reopen the low back disability claim as the newly submitted evidence attributed the current disability to a post-service accident.  

Since the last final decision in August 2004, evidence has been added to the claims file, including a November 2008 opinion by Dr. Edwards, the Veteran's private physician who has treated the Veteran for back pain since 2001.  Dr. Edwards stated that he was previously unaware of any connection between the Veteran's service and any back injury until the Veteran brought him his military records for review.  Upon reviewing the Veteran's records, Dr. Edwards determined that the physical training required during service as likely as not aggravated the Veteran's pre-existing back condition.  

In addition, a VA outpatient note of June 2010, which refers to a March 2010 magnetic resonance imaging (MRI) study of the cervical spine, notes that the Veteran had advanced degeneration and stenosis which was focal to the mid and low left cervical spine.  The examiner noted that this seemed fully consistent with the remote injury which the Veteran described in detail.  The examiner went on to state that it was understandable that someone in 1968 would not have seen an x-ray abnormality as x-rays at that the time of his injury would not have been able to demonstrate the injury as modern imagery can.  

Thus, the additional evidence is new and material and reopening the claim is warranted.  

	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for a lumbosacral strain with nerve involvement at L6-7 having been submitted, the claim is reopened.


REMAND

Having reopened the claim of service connection for lumbosacral strain with nerve involvement at L6-7 and finding that the appeal concerning the cervical spine stems from the original claim for service connection, VA now has the duty to notify the appellant as to how to substantiate his claims and to assist him in the development of the claims.  As such, VA must obtain relevant records which could possibly substantiate the claims and conduct an appropriate medical inquiry.  See Peters v. Brown, 6 Vet. App. 540, 542 (1994); 38 U.S.C.A. § 5107(a) (West 2002).  

Based on the VA examiner's opinion in June 2010, as well as Dr. Edward's opinion of November 2008, it would appear that the medical opinions of record support a grant of service connection in this case.  However, these opinions are based solely on the Veteran's service treatment records, the records showing complaints of back pain subsequent to service in 1969, and his current disabilities.  Neither the VA examiner nor Dr. Edwards mentions the intervening accident on the job in 1985 or the motor vehicle accident (MVA) of September 2000 noted in the record, or the other reported MVA in 1996 or 1997, noted in an examination report of April 2001.  In addition, there is post-service medical evidence showing treatment for back and neck pain subsequent to these injuries/MVA's in 1985, and September 2000.  As such, there needs to be a review of the entire record to determine whether the Veteran's current back and/or neck disabilities had their onset in service or whether a preexisting injury in 1963 was permanently aggravated in service, taking into consideration the history that has taken place between the time of discharge from service to the present day.  

For example, the VA examiner noted that the Veteran's magnetic resonance imaging (MRI) report findings from May 2010 were consistent with an old injury; however, it is not clear whether she is aware of the intervening injuries in 1985 and 2000.  As such, the Veteran should be scheduled for another VA examination.  

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should associate with the claims folder VA medical records pertaining to the veteran.  In addition, the Veteran should be asked to submit any relevant outstanding private records, or identify the records and authorize VA to obtain the records on his behalf.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran submit or identify any pertinent outstanding private records and that he submit authorization for providers to release the records to VA.  He should be asked to identify the dates and locations of VA treatment as well.  Then, obtain and associate with the claims file all available VA and/or private medical records concerning treatment received by the Veteran for his back and neck disabilities since discharge from service, not already associated with the claims file.  

2.  After completion of #1 above, schedule the Veteran for a VA spine examination to determine the current nature and likely etiology of the lumbosacral and cervical spine disabilities.  The entire claims folder must be made available to and reviewed by the examiner in conjunction with the requested study.  The examiner in this regard should elicit from the Veteran and record a full clinical history referable to the claimed back and neck pain.  The examiner should opine as to whether (a) the Veteran had a preexisting back injury that was aggravated during service beyond the natural progression of the disease.  In so doing, the examiner should consider the Veteran's statements as well as the entirety of the medical evidence of record.  The examiner should also opine as to whether (b) the Veteran's documented in-service injuries are at least as likely as not (a probability of 50 percent or greater) related to any current lumbar spine and cervical spine disability.  In so opining, the examiner should consider any reports of continuity of symptoms since service, irrespective of any intervening injuries.  All findings must be reported in detail with a complete rationale provided for all opinions and all indicated testing must be accomplished.  

3.  Following completion of the above development requested, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC), and an appropriate period of time allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


